ON MOTION FOR REHEARING OR TRANSFER
PER CURIAM.
Licata has filed a motion for rehearing or to transfer on the ground that the opinion denies Licata the right to challenge the acts of KPL granted to it by § 386.390. Section 386.390 provides that a complaint may be made by any person setting forth any act or thing done or omitted to be done by any public utility in violation of any law or of any rule or decision of the Commission. Licata contends that its challenge to Article 10 was framed under that provision of the statute.
Licata did not complain that KPL had violated any provision of Article 10 but the complaint was an attack upon the validity of Article 10. The opinion held that when Article 10 had been approved by the Commission, § 386.550 prohibits a collateral attack on the order approving Article 10.
Licata contends that § 386.390 and § 386.550 are in conflict. Not so. Section 386.390 provides a mechanism for complaint if a utility is violating a law or rule of the Commission. Section 386.550 provides that final orders of the Commission are not subject to collateral attack. If a complaint is made that a utility is acting contrary to a law or Commission order, the validity of the order is not brought into question. On the other hand, if a complaint attacks the validity of a Commission rule, the question is not whether the utility violated the order, but whether the order is subject to attack.
In this case Licata only attacks the validity of Article 10. That is a proceeding which only determines whether or not Article 10 had been approved by a final order of the Commission. In this case it was determined that Article 10 had been approved by a final order and was not subject to collateral attack. Thus, no issue under § 386.390 was presented on whether or not KPL had violated any of the terms of Article 10.
Section 386.390 and § 386.550 are not in conflict but address separate problems. Li-cata could have complained if it had felt KPL was violating Article 10. When it chose not to complain on that ground, but sought only to challenge the validity of Article 10, it brought a collateral attack on the order adopting Article 10 which had become final. Such attack is barred by § 386.550.
The motion for rehearing is overruled and the motion to transfer is denied.